The opinion of the court Was delivered by
Scott, J.
This action was brought to obtain possession of certain real property, which the city claims to have purchased of the Light and Water Company at the time it purchased its electric light plant and waterworks, which were involved in a former case before this court between said parties. 13 Wash. 115 (42 Pac. 533). The decision there rendered seems to us to clearly settle this controversy in favor of the defendant, as found by the lower court. The ordinance, under which the purchase was made and the property in question claimed, was referred to in the case cited and was published in Seymour v. Tacoma, 6 Wash. 138 (32 Pac. 1077). Section one of said ordinance limited the property purchased to such as was owned or operated by the defendant as a part of its water and electric *500light plants. The property in controversy in this case was not so owned or operated, but was used for an entirely different purpose.
Affirmed.
Hoyt, C. J., and Anders, Gordon and Dunbar, JJ., concur.